 

Case 1:19-cr-01990-JCH Document1 Filed 04/03/19 Page 1 of 4

AO 91 (Rev. 11/11) Criminal Complaint eu ps

UNITED STATES DISTRICT CouR? 2°»

for the

   
 

District of New Mexico

 

 

 

United States of America ) pve Oe eo eke
v. ) ULDAIVACK Bn AU
Joe Healer (born in 1971) Case No. \ \ Ww )
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 17, 2019 in the county of Bernalillo in the
_ District of New Mexico , the defendant(s) violated:
Code Section Offense Description
Title 18 U.S.C. Sections 1951 Interference with Commerce by Threats and Violence (Hobbs Act)

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.

A

Ce omplafhant 's signature

Jordan Spaeth, Special Agent, FBi

 

Printed name and title

Sworn to before me and signed in my presence.

Date: _ 5

 

7/3/2017
City and state: / TRAE, h Mo

 

 
 

Case 1:19-cr-01990-JCH Document1 Filed 04/03/19 Page 2 of 4
AFFIDAVIT IN SUPPORT OF ARREST WARRANT & CRIMINAL COMPLAINT

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT; JOE HEALER
I, Jordan Spaeth, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND BACKGROUND OF THE AFFIANT

I. I am employed as a Special Agent with the Federal Bureau of Investigation (FBI) and have
been a law enforcement officer for approximately 10 years. I am assigned to the FBI Albuquerque
Field Office, Violent Crime Squad, where I primarily investigate violent repeat offenders, armed
robberies, bank robberies, and Indian Country crimes. My investigative training and experience
includes, but is not limited to, interviewing subjects, targets, and witnesses, writing affidavits for
and executing search and arrest warrants, collecting evidence, conducting surveillance, and
analyzing public records. I was a police officer before joining the FBI.
2. Over the course of my career, I have arrested hundreds of persons for offenses relating to
drug distribution, bank robberies, firearm violations, threatening communications, assaults,
homicides, armed robberies, and other criminal conduct.
3. I make this affidavit in support of the arrest of Joe HEALER (year of birth 1971) for
violation of:

i. Interference with Commerce by Threats and Violence (Hobbs Act), in violation of

18 U.S.C. § 1951

4. The statements contained in this affidavit are based upon my investigation, training and
experience, and information provided by other law enforcement officers or from other reliable
sources. Because this affidavit is being submitted for the limited purpose of securing a criminal
complaint I have not included each and every fact known to me concerning this investigation. |
have set forth only the facts which I believe are necessary to establish probable cause to support

a criminal complaint against Joe HEALER.

Page | 1

 
Case 1:19-cr-01990-JCH Document1 Filed 04/03/19 Page 3 of 4
AFFIDAVIT IN SUPPORT OF ARREST WARRANT & CRIMINAL COMPLAINT

FACTS AND CIRCUMSTANCES ESTABLISHING PROBABLE CAUSE
5. On March 17, 2019, a robbery was committed at the Family Dollar, 613 Broadway Blvd
SE, Albuquerque, NM. At approximately 1959 hours officers with the Albuquerque Police
Department were dispatched to the robbery.
6. A subject, later identified as Joe HEALER, entered the store wearing no shirt, however
his head and face were covered. HEALER went behind the counter and approached store
employee A.M. HEALER had a knife in his hand as he held it toward A.M. HEALER held the
knife approximately six inches from A.M.’s chest. HEALER told A.M. “I want the cash in the
register” and repeated “Hurry up!”
7. A.M. was unable to open the register and called another employee, E.L., over to open the
register. E.L. went to the register and had trouble opening it. HEALER then told E.L. “hurry up,
come on!” several times as well. E.L. was shaky and nervous, making it difficult for him/her to
open the register. E.L. was eventually able to open the register. HEALER then grabbed the
money from the register drawer.
8. A.M. tackled HEALER, while he was stil! in the store, and the two wrestled until the
police arrived. During the altercation HEALER dropped the money. HEALER attempted to stab
A.M. multiple times. A.M. suffered minor injuries to his/her hand. A.M. was eventually able to
separate the knife from HEALER and successfully detained HEALER until police arrived.
9. During the altercation E.L. called 911. When Albuquerque Police officers arrived, they
observed the money on the ground where the struggle occurred. HEALER was arrested and
charged with Armed Robbery, in the State of New Mexico Bernalillo County Metropolitan

Court, case number T4FR2019-1632.

Page | 2

 

 
 

Case 1:19-cr-01990-JCH Document1 Filed 04/03/19 Page 4 of 4
AFFIDAVIT IN SUPPORT OF ARREST WARRANT & CRIMINAL COMPLAINT

10. The Albuquerque Police Armed Robbery Unit investigated the incident, viewed store

surveillance, and the responding officer’s body worn camera video.

INTERSTATE NEXUS

11. | Onthe day of the robbery, Family Dollar closed immediately following the robbery. There
were several customers inside the store that were unable to purchase items. Furthermore, Family
Dollar closed approximately 2 hours early. Family Dollar receives all of its inventory from a

distribution center in Odessa, Texas. Family Dollar is also headquartered in Chesapeake, Virginia.

CONCLUSION
12. Based on the above information, I believe there is probable cause to believe Joe
HEALER violated 18 U.S.C. § 1951.
13. This affidavit has been reviewed and approved by Supervisory Assistant United States
Jack Burkhead. I declare under penalty of perjury that the foregoing is true and correct to the

best of my knowledge.
Respectfully submitted,

Jordan Spaeth
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on April 3 , 2019:

 

Page | 3

 
